Filed 9/26/13 Marriage of Nussbaum CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re the Marriage of                                                B243629
   JONI and RICHARD NUSSBAUM,
___________________________________                                  (Los Angeles County
                                                                     Super. Ct. No. BD317210)
JONI NUSSBAUM,

                       Respondent,
         v.

RICHARD NUSSBAUM,

                        Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
David S. Cunningham III, Judge. Affirmed.
                                                         ______
         Law Offices of Peter J. Porter and Peter J. Porter for Appellant.
         Brian M. Moore, a Law Corporation and Brian M. Moore for Respondent.
                                                         ______
       Richard Nussbaum appeals from an order on the motion of Joni Elson (formerly
Joni Nussbaum) to determine spousal support arrearages. The sole issue he raises on
appeal is a challenge to the superior court’s interpretation of a particular spousal support
provision of the judgment. We affirm.
                                     BACKGROUND
       On July 14, 2005, the superior court entered a status-only judgment of dissolution
of the marriage of Nussbaum and Elson, reserving jurisdiction over all other issues.
Several years later, the parties negotiated a resolution of the remaining issues, and on
June 29, 2009, the court entered a stipulated judgment, approved by both Nussbaum and
Elson as to both form and content, reflecting the parties’ agreement.
       Paragraph 19 of the judgment specifies the amounts Nussbaum is required to pay
Elson “as and for spousal support.” Under paragraph 19(b), he is to pay her “$4,000.00
per month payable one-half on the first and one-half on the fifteenth day of each
consecutive month commencing effective January 1, 2009 and continuing until death of
either party, [Elson’s] remarriage, or further order of court.”
       Paragraph 19(b) provides in relevant part as follows: “As and for additional
spousal support for the benefit of [Elson], [Nussbaum] shall pay to [Elson] 32% of his
‘gross income’ (as defined hereinbelow) in excess of $200,000 each calendar year, except
that the amount of such additional spousal support due from [Nussbaum] to [Elson] shall
be reduced by 32% of [Elson’s] ‘gross income’ in excess of $30,000.00 during that
subject calendar year. However, [Nussbaum’s] maximum obligation for additional
spousal support under this paragraph 19b shall not exceed $75,000.00 for any calendar
year (in addition to the $48,000 per year due under paragraph 19a above). For purposes
of this paragraph ‘gross income’ of either party shall include all pre-tax income (without
deductions for taxes, expenses, or otherwise) received by, paid to, or on behalf of either
party, from all sources; except that there shall be a presumption, pending further order of
court, that 20% of any 1099 self-employment income is needed for reasonable and
legitimate business expenses pertaining to said income and accordingly, in calculating
‘gross income,’ only 80% of the total 1099 self-employment income shall be used.

                                              2
Any sums due under this paragraph 19b shall be payable no later than March 1 of the
following year. On or before February 5 of such following year, each party shall provide
the other with copies of his or her W2 forms, 1099 forms, K1 forms, state income tax
returns, and federal income tax returns for the prior calendar year and, to the extent such
documents do not evidence any income, an additional written explanation of such
additional income which may have occurred.”
       On June 7, 2011, Elson filed a motion to determine spousal support arrearages and
for attorney fees and costs. Elson contended that Nussbaum did not timely provide the
documentation required by paragraph 19(b), eventually provided it only after repeated
requests, and had yet to pay any additional spousal support even though his own financial
documents showed that at least some was owed.
       Nussbaum filed written opposition to Elson’s motion. In it, he argued that certain
funds he had received from an individual retirement account he inherited from his mother
should not be counted as “gross income” within the meaning of paragraph 19(b). He also
argued that his employer’s contributions to his 401(k) plan should not be counted as
“gross income” within the meaning of paragraph 19(b). He did not argue that the
$48,000 he paid to Elson as spousal support under paragraph 19(a) should be counted as
part of Elson’s “gross income” for purposes of paragraph 19(b).
       At the hearing on Elson’s motion, Nussbaum’s counsel argued that if Nussbaum’s
inherited individual retirement account funds should count toward his “gross income,”
then the $48,000 he paid to Elson as spousal support under paragraph 19(a) should count
toward her “gross income” as well. (“So, you know, what is fair on one side has to be
fair on the other.”) The court resolved all of the other issues in Elson’s favor but invited
further briefing and continued the hearing on the issue of whether the $48,000 paid to
Elson as spousal support under paragraph 19(a) should count as part of her “gross
income” under paragraph 19(b). The court also invited the submission of additional
declarations concerning the intended meaning of paragraph 19(b). Both parties filed
additional briefs and declarations, and no party objected to the admission of any of the
declarations.

                                              3
       Elson’s counsel, who represented her both in the negotiations leading to the
stipulated judgment and in the present arrearage proceedings, stated in his declaration
that, as best he could recall, “the negotiations pertinent to the spousal support provisions
of the [j]udgment took place between counsel for the parties; that is, there was no ‘four
way meeting’ between both parties and counsel which formed the basis of the spousal
support provisions.” He further stated that it was Nussbaum’s counsel who “brought up
the subject that [Elson] might develop employment earnings, over a course of time, as she
got established, in excess of $30,000 and they thought that the spousal support should be
reflective of any such earnings she might have in excess of a certain sum. I believe it was
[Nussbaum’s] attorney who suggested we use the same percentage (32%) figure for each
party’s income in paragraph 19b. This concept was readily agreed to because it only
seemed fair that if [Elson] started earning substantially more income, the spousal support
obligation should be reduced to some extent to reflect that. [¶] The concept of counting
spousal support as ‘income’ of [Elson] for purposes of this reduction in spousal support
under paragraph 19b was never discussed and, to the best of my knowledge, was never
considered or contemplated.” (Bold and underlining omitted.) The declaration
further noted that spousal support arrearage determinations in 2010 and 2011 did not
count the $48,000 spousal support paid to Elson as part of her “gross income” under
paragraph 19(b), and Nussbaum never objected to those calculations on that basis.
       Nussbaum stated in his declaration that he “was closely involved in the
discussions that preceded the preparation and execution of the [s]tipulated [j]udgment
entered in this matter,” though he did not explain precisely what that means. He further
asserted that it was his “specific understanding that the calculation of any additional
spousal support owed by me to [Elson] would include the taxable income paid to her as
and for regular spousal support.” He also stated the following: “It was my belief, until
brought to my attention of late, that the prior year calculations of additional support
included the amount of spousal support actually received by [Elson] in each year. The
fact that I may have overlooked said fact in the past, is not a basis to conclude that is
evidence of the meaning of ‘gross income’ as defined in the [j]udgment.”

                                              4
       At the continued hearing on May 9, 2012, the court ruled in favor of Elson,
concluding that the $48,000 paid to her as spousal support under paragraph 19(a) was not
part of her “gross income” for purposes of paragraph 19(b). The court entered a signed
order to that effect on July 2, 2012. Nussbaum timely appealed.
                                        DISCUSSION
       On appeal, Nussbaum argues that the relevant provisions of paragraph 19(b) of
the stipulated judgment are not ambiguous, so their meaning must be “ascertained solely
from the language employed” rather than through resort to extrinsic evidence of the
parties’ intent. Nussbaum forfeited this point by failing to raise it in the trial court, and
he affirmatively invited the putative error by introducing his own extrinsic evidence
concerning the meaning of paragraph 19(b). (In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 826; Norgart v. Upjohn Co. (1999) 21 Cal.4th 383, 403.) In any
event, we find the argument to be unpersuasive on the merits. Paragraph 19(b) defines
“gross income” in terms of “income” (“all pre-tax income (without deductions for taxes,
expenses, or otherwise) received by, paid to, or on behalf of either party, from all
sources”), but it does not define “income.” It is consequently ambiguous as to whether
“income” (and hence “gross income”) includes the $48,000 in spousal support paid to
Elson under paragraph 19(a).
       Because extrinsic evidence of the meaning of paragraph 19(b) of the stipulated
judgment was properly admitted, and that evidence was conflicting, we review the
superior court’s interpretation under the substantial evidence standard. (In re Marriage
of Fonstein (1976) 17 Cal.3d 738, 746-747.) Elson’s counsel’s declarations constitute
substantial evidence supporting the superior court’s interpretation, and Nussbaum does
not argue to the contrary. We must therefore uphold that interpretation as long as it is
reasonable. (Ibid.) We conclude that it is.
       If Nussbaum’s interpretation were correct, then in every year in which Nussbaum
paid Elson the full $48,000 that was required under paragraph 19(a), his additional
spousal support obligation under paragraph 19(b) would be reduced by 32 percent of
$18,000 (i.e., by $5,760), and it would then be further reduced by 32 percent of all of

                                               5
Elson’s other income, not just the portion of other income in excess of $30,000.
Nussbaum offers no explanation as to why the parties would have intended his additional
spousal support obligation to be offset by the base spousal support that he was
independently obligated to pay every year, and we can think of none. The explanation
offered by Elson’s counsel for his interpretation, in contrast, makes sense: The point of
the offset provision in paragraph 19(b) was to adjust Nussbaum’s additional spousal
support obligation if Elson’s non-spousal-support income (such as earnings) exceeded a
certain threshold, specified as $30,000.
       For all of the foregoing reasons, we conclude that the superior court’s
interpretation of paragraph 19(b) is reasonable and is supported by substantial evidence.
We must therefore affirm the court’s order.1




1
       Nussbaum also argues that ambiguities must be resolved against the drafter
(apparently Elson’s counsel), but the argument lacks merit. The stipulated judgment was
concededly the product of extensive negotiations, and the record contains no evidence
that Elson rather than Nussbaum (or both) caused the ambiguity to exist. (See County of
San Joaquin v. Workers’ Comp. Appeals Bd. (2004) 117 Cal.App.4th 1180, 1186.)

                                               6
                                   DISPOSITION
     The order is affirmed. Respondent shall recover her costs of appeal.
     NOT TO BE PUBLISHED.




                                              ROTHSCHILD, J.
We concur:



             MALLANO, P. J.



             JOHNSON, J.




                                          7